                      Case 6:20-mj-00120-MK                 Document 1         Filed 05/27/20        Page 1 of 6

AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                         District
                                                   __________     of Oregon
                                                              District of __________

                  United States of America                           )
                             v.                                      )
                                                                     )      Case No.
                                                                     )                   6:20-MJ-00120-MK
                                                                     )
                          Caleb Zink                                 )
                                                                     )
                          Defendant(s)
                            CRIMINAL COMPLAINT
              BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of        September 24, 2019 through May 22, 2020   in the county of               Harney             in the
                       District of           Oregon              , the defendant(s) violated:

            Code Section                                                       Offense Description
18 U.S.C. § 1073                                  Unlawful Flight to Avoid Prosecution




         This criminal complaint is based on these facts:
Please see the affidavit of FBI, Special Agent Daniel Baringer, which is attached hereto and incorporated herein by this
reference.




         ✔ Continued on the attached sheet.
         ’

                                                                                         /s/ Daniel Baringer, Per Rule 4.1
                                                                                                Complainant’s signature

                                                                                       Daniel Baringer, FBI Special Agent
                                                                                                 Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
              2:53pm a.m./p.m.
telephone at ________

Date:             05/27/2020
                                                                                                   Judge’s signature

City and state:                         Eugene, Oregon                            Mustafa T. Kasubhai, U.S. Magistrate Judge
                                                                                                 Printed name and title



        Print                        Save As...                   Attach                                                  Reset
            Case 6:20-mj-00120-MK        Document 1       Filed 05/27/20      Page 2 of 6




DISTRICT OF OREGON, ss:                        AFFIDAVIT OF DAN F. BARINGER


                             Affidavit in Support of an Application
                                   for a Criminal Complaint

       I, Daniel F. Baringer, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

       1.      I am a Special Agent of the Federal Bureau of Investigation (FBI), and have been

so employed since October 2010. I am currently assigned to the Portland Division, Bend

Resident Agency. In this capacity, I am responsible for investigating a variety of federal

offenses. Prior to employment with the FBI, I was a commissioned Officer in the United States

Army, where I attained the rank of Captain.

       2.      I submit this affidavit in support of an application for a criminal complaint for

Caleb Zink for violations of Title 18 U.S. Code § 1073 Unlawful Flight to Avoid Prosecution.

       3.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter. The facts

set forth in this affidavit are based on my own personal knowledge, knowledge obtained from

other individuals during my participation in this investigation, including other law enforcement

officers, interviews of witnesses, a review of records related to this investigation,

communications with others who have knowledge of the events and circumstances described

herein, and information gained through my training and experience.

                                          Applicable Law

       4.      Title 18 U.S. Code § 1073 Unlawful Flight to Avoid Prosecution, provides, in

part, that “Whoever moves or travels in interstate or foreign commerce with intent either (1) to

avoid prosecution, or custody or confinement after conviction, under the laws of the place from
            Case 6:20-mj-00120-MK       Document 1       Filed 05/27/20     Page 3 of 6




which he flees, for a crime, or an attempt to commit a crime… which is a felony under the laws

of the place from which the fugitive flees…shall be fined under this title or imprisoned not more

than five years, or both.”.

                                 Statement of Probable Cause

       6.      Between January 2018 and March 2018, Burns Police Department and Harney

County Sheriff’s Office (HCSO) had multiple interactions with Caleb Zink, a resident of Harney

County, Oregon. During these encounters, Zink was often combative, armed with firearms and

espoused sovereign citizen ideology.

       7.      In the fall of 2018, the Burns, Oregon Department of Human Services (DHS)

began an investigation into the treatment of Zink’s stepchildren. The investigation began due to

complaints that the children were arriving to school unbathed and dirty. DHS initiated a

protective action which relocated the children to their grandparents’ house.

       8.      In March 2019, another DHS investigation was initiated regarding Zink’s

stepchildren. DHS and law enforcement interviewed Zink, who said the children were living

with their grandparents. On March 30, 2019, Zink called BPD and requested that BPD Officer

Pilon meet with him at Zink’s residence to talk about DHS. When Pilon arrived at Zink’s

residence, Zink was wearing a tactical vest with multiple rifle magazines, a holstered pistol, and

was holding an AR-15 on a sling. Zink was also wearing a stocking cap and balaclava mask.

Zink told Pilon that Pilon needed to tell DHS to “stay the hell away” from his kids. Zink

referred to DHS as “terrorists” and said “the next warning is going to be a 5.56 through

someone’s dome.” I believe Zink was referring to the 5.56 mm round fired from an AR-15.




 Page 2 – Affidavit of SA Daniel F. Baringer                     USAO Version Rev. Sep. 2019
            Case 6:20-mj-00120-MK          Document 1    Filed 05/27/20    Page 4 of 6




       9.      Shortly after these threats were made, DHS hired a private security guard for their

building in Burns, Oregon. On April 3, 2019, DHS received an order from the Harney County

District Court to remove Zink’s stepchildren from the home. After DHS and HCSO picked the

children up from school, Zink was notified of the order. He demanded that law enforcement

come to his home. Members of HCSO and BPD went to Zink’s residence at 456 West

Buchanan Street, Burns, Oregon. I have reviewed body camera footage from the incident.

       10.     When Officers arrived at the residence, Zink was wearing tactical body armor, a

black face mask, and was carrying an AR-15 slung around his neck. He also had one pistol on

his vest and another on a leg holster. Zink confronted the Officers in an extremely aggressive

manner, yelling “Why were my Goddamn kids kidnapped?!” Zink told Officers they had three

seconds to answer his questions and began counting down from three. He told law enforcement

he will operate under “Article 3” of the Constitution and referred to DHS as “fucking terrorists.”

At one point, Officer Pilon asked Zink to remove his hand from the AR-15, and Zink refused.

Eventually, law enforcement forcibly arrested Zink. On September 24, 2019, Zink was found

guilty of one count of Obstructing Governmental or Judicial Administration and two counts of

Unlawful Use of a Weapon in Harney County Circuit Court. Zink was ordered by the Court to

appear for sentencing the next week. When he failed to appear for sentencing, an all-states

bench warrant was issued for his arrest.

       11.     On April 6, 2020, I applied for and was granted a warrant for Facebook user

account “caleb.zink”. On April 22, 2020, I received the results. The following paragraphs

outline information contained in Zink’s Facebook messages.

       12.     On October 23, 2019, Facebook user “caleb.zink”, believed to be Caleb Zink,


 Page 3 – Affidavit of SA Daniel F. Baringer                     USAO Version Rev. Sep. 2019
          Case 6:20-mj-00120-MK          Document 1       Filed 05/27/20        Page 5 of 6




wrote a message to Facebook user “Tiffy Dayze” saying “”I’m no longer within the reach of the

court system in Oregon where they thought they could screw me though so there is that.”

       13.     On October 25, 2019, Facebook user “caleb.zink”, believed to be Caleb Zink,

wrote a message to Facebook user “Serena Sumblin” saying “I thought about coming to Little

Rock for a while to see you guys but I have something going where I’m at, I stood up to the

domestic terrorist ‘Child Protective Services’ and told them if they came near my children I was

going to treat them like the terrorist that they are and put a 5.56 right in there heads, you know I

didn’t think 12 people could be that stupid and side with the D.A.” A subsequent message from

“caleb.zink” to “Serena Sumblin” read “Yea, lets put it this way, a snowball has a better chance

of surviving in Hell then I do of ever going back to that Godless Hell-hole.”

       13.     On October 25, 2019, Facebook user “caleb.zink”, believed to be Caleb Zink, sent

a message to Facebook user “Reigna Wake”, believed to be Beth Zink, saying “you and I both

know that Godless bastard was going to give me the full five years.” I believe that the “Godless

bastard” Zink refers to is the Harney County Judge, as Zink’s exposure for sentencing on the

state charges was five years.

       14.     Further analysis of the data provided by Facebook showed Zink appeared to be

staying with relatives in Fort Smith, Arkansas. On May 22, 2020, law enforcement arrested

Zink at 222 North 17th Street, Fort Smith, Arkansas. During the encounter, Zink resisted arrest

and bit an FBI Task Force Officer on the hand. Zink continuously yelled that the FBI is not true

law enforcement and that only a sheriff had law enforcement authority. Zink injured his hip

during the arrest, and is currently in the hospital in Little Rock, Arkansas.




 Page 4 – Affidavit of SA Daniel F. Baringer                       USAO Version Rev. Sep. 2019
         Case 6:20-mj-00120-MK          Document 1       Filed 05/27/20     Page 6 of 6




                                           Conclusion

       38.     Based on the foregoing, I have probable cause to believe, and I do believe, that

Caleb Zink committed a violation of Title 18 U.S. Code § 1073 Unlawful Flight to Avoid

Prosecution

       39.     Prior to being submitted to the Court, this affidavit and the requested criminal

complaint and arrest warrant were all reviewed by Assistant United States Attorney (AUSA)

Helen Cooper. AUSA Cooper advised me that in her opinion, the affidavit sets forth sufficient

probable cause to support the issuance of the criminal complaint and arrest warrant.
                                                     /s/ Daniel F. Baringer, Per Rule 4.1
                                                     _______________________________
                                                     Daniel F. Baringer
                                                     Special Agent, FBI

                                                                                           2:53pm
        Sworn in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone at _____
                May 27, 2020
a.m. / p.m. on ________________.


                                                     ________________________________
                                                     MUSTAFA T. KASUBHAI
                                                     United States Magistrate Judge




 Page 5 – Affidavit of SA Daniel F. Baringer                     USAO Version Rev. Sep. 2019
